Citation Nr: 0938897	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-14 587	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for status-post incision 
and drainage of tuberculosis abcess, right sacroiliac joint, 
currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claim of 
entitlement to an increased disability rating for his 
service-connected tuberculosis abcess of the right sacroiliac 
joint.  


FINDINGS OF FACT

1.  The Veteran served on active duty in the United States 
Army from December 1942 to August 1946.

2.  In October 2009, while this case was pending before the 
Board, the Board received confirmation from the Social 
Security Adminstation that the Veteran had died in March 
2009.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Social Security Administration records show that the Veteran 
unfortunately died during the pendency of the appeal.  As a 
matter of law, veterans' claims do not survive their deaths.  
See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such requests must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008).  As provided for in 
this new provision, a person eligible for substitution will 
include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon 
death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by 
the Board due to the death of the claimant should file a 
request for substitution with the VA regional office (RO) 
from which the claim originated (listed on the first page of 
this decision).


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


